                                                                 y .       .. i'   1
                                                                                   AX'M
              UNITED STATES DISTRICT COURT FOR THE2O15 JUH ?J PM U- 1
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION                      ••I r ;*
                                                              H, Ukv-i'A




UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                CR 419-56
RAYSHAWN E. FORD

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED    ,this^ ^/^dav of ^                    2019.




                                   HON. Christopher L. Ray
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
